DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrode active material particle" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The examiner recommends changing the language to --the active material--. 
Claim 1 recites the limitation "the coating" in line 17.  There is insufficient antecedent basis for this limitation in the claim. 
In addition, claim 1 includes a “repeating” step for the treating and subjecting steps. However, the treating step requires reacting a surface of the electrode with a compound to form a treated material. Accordingly, if the treating step is “repeated” a compound is again formed onto the surface of the electrode active material to form a 
To resolve the issue created by the repeating step, the examiner recommends fully writing out the first iteration of the repeating step. For example after the treating and subjecting steps, adding additional steps of treating/subjecting the immediately preceding treated/subjected layer. By referring to an immediately preceding treated/subjected layer, the repeating step can then be performed resulting in a buildup of layers. The examiner notes that claim 9 would also need amendment to reflect any changes made.
The repeating step also causes an antecedent basis issue in the subjecting step. When repeating the treating step, each iteration forms a treated material layer. It is unclear which treated material layer is referred to when repeating the step of “subjecting the treated material to an agent to decompose the compound”. To resolve this issue, the examiner recommends defining the layer that is formed from subjecting step to be different from a treated material. Accordingly, the subjecting step would transmute the treated material to some other layer (a layer of a coating on the electrode active material) and each repetition of the steps would only have one treated layer present for the subjecting step.
Lastly, as a formal matter Claim 1 also contains a typo in the “repeating” step which refers to “thesubjecting” instead of --the subjecting--.
Turning to claims 11 and 18, the claims depend from claim 1 but refer to a subscript “d” that is defined in claim 10. Accordingly, the subscript “d” is undefined by the current claim dependency.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner was unable to find prior art teaching the formation of a multilayer coating of W or Mo on an electrode active material by the claimed method of treating with a compound to react with a surface and subjected to an agent to decompose the compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712